ORDER

PER CURIAM.
Pamela Davis (Appellant) appeals from the trial court’s judgment entered upon a jury verdict finding in favor of Barnes-Jewish St. Peters and Dr. John Hartweger on Appellant’s wrongful death suit. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court committed no reversible error. An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).